Name: Council Regulation (EEC) No 794/82 of 2 April 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture with regard to the Danish krone
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 82 Official Journal of the European Communities No L 91 /7 COUNCIL REGULATION (EEC) No 794/82 of 2 April 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture with regard to the Danish krone THE COUNCIL OF THE EUROPEAN COMMUNITIES, the situation existing in the Member States concerned ; whereas, in particular, for this reason it is necessary to provide for this new rate to take effect immediately in all the agricultural sectors ; Whereas the monetary committee will be consulted ; whereas, in view of the urgency of the situation, the intended measures should be adopted under the conditions provided for in Article 3 (2) of Regulation No 129 , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Whereas the representative rates at present applicable were laid down by Regulation (EEC) No 878/77 (4), as last amended by Regulation (EEC) No 2923/81 (*); whereas it appears advisable to fix for the Danish krone a new representative rate which is closer to present economic realities ; Whereas the adjustment of these rates should take account of the effects, in particular on prices, and of HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 878/77 is hereby replaced by that appearing in the Annex to this Regu ­ lation. Article 2 This Regulation shall enter into force on 5 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1982. For the Council The President P. de KEERSMAEKER (l) OJ No 106, 30 . 10 . 1962, p. 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p . 1 . (3) Opinion delivered on 26 March 1982 (not yet published in the Official Journal). (4) OJ No L 106, 29. 4. 1977, p . 27. ft OJ No L 291 , 12. 10 . 1981 , p . 1 . No L 91 /8 Official Journal of the European Communities 5 . 4. 82 ANNEX 'ANNEX II DENMARK 1 . 1 ECU = 8-06288 Danish kroner. This rate shall apply from 5 April 1982. 2. Until the date referred to in point 1 , the following rate shall apply : 1 ECU = 7-91917 Danish kroner.